     Case: 1:19-cr-00482-CAB Doc #: 21 Filed: 02/26/20 1 of 4. PageID #: 166




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO


UNITED STATES OF AMERICA             §
                                     §
V.                                   §            No. 1:19-CR-000482-01
                                     §
ROBIN LONGORIA                       §


          UNOPPOSED SECOND MOTION FOR CONTINUANCE

To the Hon. Christopher A. Boyko:

      Robin Longoria, defendant, by and through counsel, moves the Court to

continue the scheduling sentencing hearing until June 9, 2020 because of the

demands of counsel’s caseload.

      This matter is currently set for sentencing on Tuesday, March 10, 2020.

      However, counsel’s caseload includes preparation for two trials and other

significant matters that will interfere with his preparation for Ms. Longoria’s

sentencing hearing. Specifically:

      1. Counsel is set for trial on March 2, 2020, in the Criminal District Court

         Number One of Tarrant County, Texas, in cause number 1573491 styled

         The State of Texas v. Pathom Daniels. This case involves an allegation of

         Murder. The State’s witness list includes multiple eye-witnesses. Because


Unopposed Second Motion for Continuance 1
     Case: 1:19-cr-00482-CAB Doc #: 21 Filed: 02/26/20 2 of 4. PageID #: 167




         of the extent of potential evidence at trial, counsel expects that the trial in

         this matter will not be concluded before the current sentencing setting.

      2. Counsel is also set for trial on March 6, 2020, in the 396th District Court of

         Tarrant County, Texas, in cause number 1621052 styled The State of Texas

         v. Donald Daniels. This case involves an allegation of Engaging in

         Organized Crime. The State’s witness list includes 95 persons. Because of

         the extent of potential evidence at trial, counsel expects that the trial in this

         matter will not be concluded before the current sentencing setting.

      3. Counsel has a deadline for the preparation of an Appellant’s Brief due on

         February 26, 2020, for the Second Court of Appeals, in cause number 02-

         19-00247-CR styled State of Texas v. Joshua Babin.

      Counsel is mindful that these obligations pertain to state matters and that this

Court’s business takes precedence. Unfortunately, these state matters have been

pending for more than a year. Counsel is hopeful that a continuance until June 9,

2020, would not detrimentally affect the Court.




Unopposed Second Motion for Continuance 2
     Case: 1:19-cr-00482-CAB Doc #: 21 Filed: 02/26/20 3 of 4. PageID #: 168




Conclusion

        Counsel for the reasons stated above, requests a continuance until June 9,

2020.


                                      Respectfully submitted,


                                      //Steve Jumes//
                                      Steven Jumes
                                      Texas Bar No. 00796854
                                      The Law Office of Steven Jumes
                                      5740 Boat Club Rd.
                                      Fort Worth, Tx 76179
                                      (T) (817) 756-6000
                                      (F) (817) 238-1333
                                      steve@jumeslaw.com




Unopposed Second Motion for Continuance 3
     Case: 1:19-cr-00482-CAB Doc #: 21 Filed: 02/26/20 4 of 4. PageID #: 169




                         CERTIFICATE OF CONFERENCE

      The undersigned hereby certifies that he discussed the above and foregoing
submission on February 13, 2020, with Assistant United States Jason Manning Rice
who indicated that she is not opposed to this motion.

                                             //Steve Jumes//
                                             Steve Jumes




                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above and
foregoing submission was served on all counsel as well as Assistant United States
Attorney Chelsea Rice via ECF filing on February 26, 2020.

                                             //s// Steven Jumes
                                             Steven Jumes




Unopposed Second Motion for Continuance 4
